


Exhibit 10.3

 

VIRGIN MEDIA INC.
RESTRICTED STOCK AGREEMENT

 

RESTRICTED STOCK AGREEMENT, dated as of April 30, 2008, between Virgin Media
Inc., a Delaware corporation (the “Company”), and James F. Mooney
(the “Executive”).

 

WHEREAS, the Executive is employed by the Company under the Amended & Restated
Employment Agreement dated as of July 5, 2006 (the “Employment Agreement”) and
which has a term thereunder which expires on April 30, 2009 (such term, as may
be extended by amendment of the Employment Agreement, the “Term”);

 

WHEREAS, the Executive Committee of the Board of Directors (the “Board”) of the
Company (the “Executive Committee”) and the Compensation Committee of the Board
of the Company (the “Compensation Committee”) has approved the terms of this
Agreement;

 

WHEREAS, the Company wishes to grant to the Executive, and the Executive wishes
to accept from the Company, shares of common stock of the Company, par value
$0.01 per share (the “Restricted Stock”), to be granted pursuant to the Virgin
Media Inc. 2006 Stock Incentive Plan (the “Plan”);

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.             Grant of Restricted Stock.  The Company hereby grants to the
Executive, and the Executive hereby accepts from the Company, 125,000 shares of
Restricted Stock on the terms and conditions set forth in this Agreement.  This
Agreement is also subject to the terms and conditions set forth in the Plan. 
Capitalized terms used but not defined herein shall have the meanings set forth
in the Plan.

 

2.             Rights of Executive.  Except as otherwise provided in this
Agreement, the Executive shall be entitled, at all times on and after the date
that the shares of Restricted Stock are issued, to exercise all the rights of a
stockholder with respect to the shares of Restricted Stock (whether or not the
Transfer Restrictions thereon shall have lapsed), including the right to vote
the shares of Restricted Stock and the right, subject to Section 6 hereof, to
receive dividends thereon.  Notwithstanding the foregoing, prior to the “Release
Date” (as defined in Section 4.1), the Executive shall not be entitled to
transfer, sell, pledge, hypothecate, assign or otherwise dispose of or encumber,
the shares of Restricted Stock (collectively, the “Transfer Restrictions”),
except that, as provided in Section 4.1, the Executive may sell such number of
shares as is reasonably necessary to pay for any US federal or state income tax
that may apply as a result of vesting upon the occurrence of the relevant Lapse
Date but in no event more than 45% of such shares.

 

3.             Vesting and Lapse of Transfer Restrictions.  The Transfer
Restrictions on the Restricted Stock shall lapse and the Restricted Stock
granted hereunder shall vest on April 30, 2009 if performance conditions
relating to group cash flow and EBITDA established by the Executive Committee in
respect of the Company’s 2008 fiscal year have been met, so long as the
Executive has remained continuously employed by the Company from the date of
commencement of his employment through December 31, 2008. Upon the occurrence of
an Acceleration Event, the Transfer Restrictions on all of shares of Restricted
Stock which are then outstanding shall lapse and such shares of Restricted Stock
shall vest.

 

--------------------------------------------------------------------------------


 

The Committee shall meet to determine whether such performance conditions have
been met promptly after the completion by the Company of the financial reports
or other information in respect of the 2008 fiscal year.  The restrictions on
the shares of Restricted Stock subject to this Section 3 shall lapse on the date
that the Committee determines that the applicable performance conditions have
been met in respect of the 2008 fiscal year (such date, the “Lapse Date”), and
the shares of Restricted Stock shall be forfeited if the Committee determines
that such performance conditions have not been met.  In no event shall the date
of such determination occur later than the last day of the 2009 fiscal year.

 

4.             Escrow and Delivery of Shares.

 

4.1           Certificates representing the shares of Restricted Stock shall be
issued and held by the Company in escrow and shall remain in the custody of the
Company until the earliest of (i) April 30, 2009, (ii) the date of the
Executive’s termination of employment with the Company and its Affiliates (other
than by resignation) and (iii) the date of vesting of the shares upon an
Acceleration Event as provided herein (the earliest of (i), (ii) and (iii), the
“Release Date”); provided, that in connection with any Lapse Date, the Company
shall deliver to the Executive a sufficient number of shares that have become
vested on such Lapse Date with a value equal to the Withholding Tax
requirements, if any (but in no event more than 45% of such vested shares) (the
“Withholding Shares”).  As soon as practicable after the Release Date, the
shares of Restricted Stock that have become vested pursuant to Section 3 hereof
that have not previously been delivered to the Executive shall be delivered to
the Executive or the Executive’s estate, subject to the delivery of any
documents which the Company in its discretion may require as a condition to the
issuance of shares, and so long as the Executive has satisfied all applicable
Withholding Tax requirements with respect to the Restricted Stock.

 

4.2           The Executive shall receive, hold, sell, or otherwise dispose of
those shares delivered to the Executive pursuant to Section 4.1 free and clear
of the Transfer Restrictions, but subject to compliance with all federal and
state securities laws.

 

4.3           Prior to the Release Date (or such earlier date that is applicable
to the Withholding Shares), each stock certificate shall bear a legend in
substantially the following form:

 

“THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE, RESTRICTIONS AGAINST TRANSFER AND
RIGHTS OF REPURCHASE, IF APPLICABLE) CONTAINED IN THE RESTRICTED STOCK AGREEMENT
(THE “AGREEMENT”) BETWEEN THE REGISTERED OWNER OF THE SHARES REPRESENTED HEREBY
AND THE COMPANY.  RELEASE FROM SUCH TERMS AND CONDITIONS SHALL BE MADE ONLY IN
ACCORDANCE WITH THE PROVISIONS OF THE AGREEMENT, A COPY OF WHICH IS ON FILE IN
THE OFFICE OF THE SECRETARY OF VIRGIN MEDIA INC.”

 

5.                                       Effect of Termination of Employment for
any Reason.  Upon termination of the Executive’s employment with the Company and
its Affiliates, if applicable, for any reason, the Executive shall forfeit the
shares of Restricted Stock which are then subject to the Transfer Restrictions,
and, from and after such forfeiture, such shares of Restricted Stock shall cease
to be outstanding and the Executive shall have no rights with respect thereto;
provided, that, if the Executive’s employment shall terminate after the end of a
fiscal year of the Company and prior to the date of the determination as to
whether the performance conditions applicable to such fiscal year have been met,
the shares of Restricted Stock subject to vesting in respect of such fiscal year
shall remain outstanding following the termination of the Executive’s employment
and shall vest or be forfeited when such determination is made,

 

2

--------------------------------------------------------------------------------


 

in either case based on such determination; and provided, further, that the
shares of Restricted Stock shall be subject to vesting to the extent provided in
the Employment Agreement.

 

6.             Voting and Dividend Rights.  All dividends declared and paid by
the Company on shares of Restricted Stock shall be deferred until the lapsing of
the Transfer Restrictions pursuant to Section 3 hereof (and shall be subject to
forfeiture upon forfeiture of the shares of Restricted Stock as to which such
deferred dividends relate).  The deferred dividends shall be held by the Company
for the account of the Executive.  Upon the Lapse Date, the dividends allocable
to the shares of Restricted Stock as to which the Transfer Restrictions have
lapsed shall be paid to the Executive (without interest).  The Company may
require that the Executive invest any cash dividends received in additional
Restricted Stock which shall be subject to the same conditions and restrictions
as the Restricted Stock granted under this Agreement.

 

7.             No Right to Continued Employment.  Nothing in this Agreement
shall be interpreted or construed to confer upon the Executive any right with
respect to continuance of employment by the Company or any of its Affiliates,
nor shall this Agreement interfere in any way with the right of the Company or
any such Affiliate to terminate the Executive’s employment at any time.

 

8.             Withholding of Taxes.  The Executive shall pay to the Company, or
the Company and the Executive shall agree on such other arrangements necessary
for the Executive to pay, the applicable federal, state and local income taxes
required by law to be withheld (the “Withholding Taxes”), if any, upon the
vesting and delivery of the shares.  The Company shall have the right to deduct
from any payment of cash to the Executive an amount equal to the Withholding
Taxes in satisfaction of the Executive’s obligation to pay Withholding Taxes.

 

9.             Modification of Agreement.  This Agreement may be modified,
amended, suspended or terminated, and any terms or conditions may be waived, but
only by a written instrument executed by the parties hereto.

 

10.           Severability.  Should any provision of this Agreement be held by a
court of competent jurisdiction to be unenforceable or invalid for any reason,
the remaining provisions of this Agreement shall not be affected by such holding
and shall continue in full force and effect in accordance with their terms.

 

11.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of New
York without giving effect to the conflicts of laws principles thereof.

 

12.           Successors in Interest; Transfer.  This Agreement shall inure to
the benefit of and be binding upon any successor to the Company.  This Agreement
shall inure to the benefit of the Executive’s heirs, executors, administrators
and successors.  All obligations imposed upon the Executive and all rights
granted to the Company under this Agreement shall be binding upon the
Executive’s heirs, executors, administrators and successors.  This Agreement is
not assignable by the Executive.

 

3

--------------------------------------------------------------------------------


 

 

 

VIRGIN MEDIA INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bryan H. Hall

 

 

 

 

 

 

Name:

Bryan H. Hall

 

 

Title:

Secretary and General Counsel

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

/s/ James F. Mooney

 

 

 

 

 

 

James F. Mooney

 

 

 

 

4

--------------------------------------------------------------------------------

 
